942 F.2d 793
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary G. SMITH, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-15345.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 21, 1990.*Decided Sept. 3, 1991.

Before HUG, WILLIAM A. NORRIS and NOONAN, Circuit Judges.

ORDER

1
We affirm the summary judgment of the district court.   The record confirms that the Internal Revenue Service provided the taxpayer with all the required notices and properly assessed his taxes.   No genuine issue of material fact exists concerning the lawfulness of the assessment.   The amount of the deficiency was determined by the Tax Court and the principles of res judicata preclude review of that decision in this collateral proceeding.


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4